                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               MILWAUKEE DIVISION

DONNA KIJEK, Individually and on Behalf of            ) Case No.: 20-cv-408
All Others Similarly Situated,                        )
                                                      )
                                                      ) CLASS ACTION COMPLAINT
               Plaintiff,                             )
       v.                                             )
                                                      )
GC SERVICES LIMITED PARTNERSHIP,                      ) Jury Trial Demanded
                                                      )
                                                      )
               Defendant.                             )

                                         INTRODUCTION

       1.      This class action seeks redress for collection practices that violate the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (the “FDCPA”).

                                         JURISDICTION

       2.      The court has jurisdiction to grant the relief sought by the Plaintiff pursuant to

15 U.S.C. § 1692k, and 28 U.S.C. §§ 1331 and 1337. Venue in this District is proper in that

Defendant directed its collection efforts into the District.

                                             PARTIES

       3.      Plaintiff Donna Kijek is an individual who resides in the Eastern District of

Wisconsin (Milwaukee County).

       4.      Plaintiff is a “consumer” as defined in the FDCPA, 15 U.S.C. § 1692a(3), in that

Defendant sought to collect from Plaintiff a debt allegedly incurred for personal, family, or

household purposes.

       5.      Defendant GC Services Limited Partnership (“GCS”) is a debt collection agency

with its principal offices located at 6330 Gulfton, Houston, Texas 77081.




            Case 2:20-cv-00408-NJ Filed 03/16/20 Page 1 of 12 Document 1
       6.       GCS is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

       7.       GCS is engaged in the business of collecting debts owed to others and incurred

for personal, family or household purposes.

       8.       GCS is a debt collector as defined in 15 U.S.C. § 1692a.

                                              FACTS

       9.       On or about April 9, 2019, Defendant mailed a debt collection letter to Plaintiff

regarding an alleged debt owed to “Citibank, N.A.” A copy of this letter is attached to this

complaint as Exhibit A.

       10.      Upon information and belief, the alleged debt referenced in Exhibit A was

incurred by use of a credit account which was used only for personal, family, or household

purposes.

       11.      Upon information and belief, Exhibit A is a form letter, generated by computer,

and with the information specific to Plaintiff inserted by computer.

       12.      Upon information and belief, Exhibit A is a form debt collection letter, used by

Defendant to attempt to collect alleged debts.

       13.      Upon information and belief, Exhibit A was the first written communication that

Defendant sent to Plaintiff regarding this alleged debt.

       14.      The reverse side of Exhibit A includes “Consumer Information” that largely

reflects the statutory debt validation notice that the FDCPA, 15 U.S.C. § 1692g(a), requires the

debt collector mail the alleged debtor along with, or within five days of, the initial

communication:




                                                 2

             Case 2:20-cv-00408-NJ Filed 03/16/20 Page 2 of 12 Document 1
        15.      The header in Exhibit A includes the following:




        16.      The header in Exhibit A states that the “New Balance” is $1,328.07 and that the

“Minimum Payment Due” is $1,328.07.”

        17.      The body in Exhibit A contains the following:




        18.      The topmost portion of Exhibit A contains a payment remittance slip, which states

on its reverse side:




        19.      The references to the “minimum payment” and “new balance” amounts in

Exhibit A are confusing and misleading to unsophisticated consumers.

        20.      An unsophisticated consumer would understand that a debt collector using the

terms “minimum payment” and “new balance” to describe a credit card account was collecting

                                                 3

              Case 2:20-cv-00408-NJ Filed 03/16/20 Page 3 of 12 Document 1
on a credit card account that is still open. See, e.g., Smith v. No. 2 Galesburg Crown Finance

Corp., 615 F.2d 407, 416-17 (7th Cir. 1980) (“The rationale behind standardized terminology is

that it facilitates consumer identification of the items listed, thereby encouraging comparison of

the various credit terms which may be available …. We will therefore require strict adherence to

the required terminology under the statute and regulations, and we will not countenance

deviations from those requirements, however minor they may be in some abstract sense.”); see

also, Pennino v. Morris Kirschman & Co., 526 F.2d 367, 370 (5th Cir. 1976).

       21.       Upon information and belief, the “minimum payment” and “new balance”

amounts stated in Exhibit A were the same amount because the alleged debt referenced in

Exhibit A was charged off and accelerated at the time Exhibit A was mailed.

       22.      An unsophisticated consumer understands that information about a specific debt

may be inserted into a “form” debt collection letter by computer.

       23.      An unsophisticated consumer would be led to be believe that the credit card

account referenced in Exhibit A was still open, and would wonder whether the “minimum

payment” amount stated in Exhibit A was accurate.

       24.      Exhibit A exacerbates the confusion by instructing the consumer that it is

“IMPORTANT” to “BE CERTAIN YOUR ACCOUNT IS CORRECT.”

       25.      Even if the consumer understood that an alleged debt was in default and had

“charged off,” that does not mean that the consumer cannot still tender a minimum payment

amount that is considerably less than the “new balance.” See, e.g., Smither v. Asset Acceptance,

LLC, 919 N.E.2d 1153, 1161 (Ind. Ct. App. 2010).

       26.      Further, an unsophisticated consumer would understand the term “new balance”

to mean that monthly payments as a portion of the open credit card’s total balance were



                                                4

             Case 2:20-cv-00408-NJ Filed 03/16/20 Page 4 of 12 Document 1
continuing to become “due” pursuant to the credit card agreement, and that the creditor had

authorized the debt collector to collect these payments as they became due and past due. See,

Chuway v. Nat’l Action Fin. Servs., 362 F.3d 944, 947-48 (7th Cir. 2004).

       27.      Upon information and belief, Defendant was authorized to collect a fixed amount

of debt.

       28.      Upon information and belief, Defendant was authorized to accept payment of any

amount from Plaintiff.

       29.      Plaintiff read Exhibit A.

       30.      Plaintiff was confused and misled by Exhibit A.

       31.      The unsophisticated consumer would be confused and misled by Exhibit A.

       32.      Plaintiff had to spend time and money to investigate Exhibit A and the possible

consequences of responding to Exhibit A.

                                            The FDCPA

       33.      The FDCPA creates substantive rights for consumers; violations cause injury to

consumers, and confusing or inaccurate information about the debt itself or the debt collector is a

concrete and particularized injury. Derosia v. Credit Corp Solutions, 2018 U.S. Dist. LEXIS

50016, at *12 (E.D. Wis. Mar. 27, 2018) (“ ‘a plaintiff who receives misinformation from a debt

collector has suffered the type of injury the FDCPA was intended to protect against’ and

‘satisfies the concrete injury in fact requirement of Article III.’ ”) (quoting Pogorzelski v.

Patenaude & Felix APC, 2017 U.S. Dist. LEXIS 89678, 2017 WL 2539782, at *3 (E.D. Wis.

June 12, 2017)); Spuhler v. State Collection Servs., No. 16-CV-1149, 2017 U.S. Dist. LEXIS

177631 (E.D. Wis. Oct. 26, 2017) (“As in Pogorzelski, the Spuhlers’ allegations that the debt

collection letters sent by State Collection contained false representations of the character,



                                                5

             Case 2:20-cv-00408-NJ Filed 03/16/20 Page 5 of 12 Document 1
amount, or legal status of a debt in violation of their rights under the FDCPA sufficiently pleads

a concrete injury-in-fact for purposes of standing.”); Lorang v. Ditech Fin. LLC, 2017 U.S. Dist.

LEXIS 169286, at *6 (W.D. Wis. Oct. 13, 2017) (“the weight of authority in this circuit is that a

misrepresentation about a debt is a sufficient injury for standing because a primary purpose of

the FDCPA is to protect consumers from receiving false and misleading information.”); Qualls v.

T-H Prof’l & Med. Collections, Ltd., 2017 U.S. Dist. LEXIS 113037, at *8 (C.D. Ill. July 20,

2017) (“Courts in this Circuit, both before and after Spokeo, have rejected similar challenges to

standing in FDCPA cases.”) (citing “Hayes v. Convergent Healthcare Recoveries, Inc., 2016

U.S. Dist. LEXIS 139743 (C.D. Ill. 2016)); Long v. Fenton & McGarvey Law Firm P.S.C., 223

F. Supp. 3d 773, 777 (S.D. Ind. Dec. 9, 2016) (“While courts have found that violations of other

statutes . . . do not create concrete injuries in fact, violations of the FDCPA are distinguishable

from these other statutes and have been repeatedly found to establish concrete injuries.”); Bock v.

Pressler & Pressler, LLP, No. 11-7593, 2017 U.S. Dist. LEXIS 81058 *21 (D.N.J. May 25,

2017) (“through [s]ection 1692e of the FDCPA, Congress established ‘an enforceable right to

truthful information concerning’ debt collection practices, a decision that ‘was undoubtedly

influenced by congressional awareness that the intentional provision of misinformation’ related

to such practices, ‘contribute[s] to the number of personal bankruptcies, to marital instability, to

the loss of jobs, and to invasions of individual privacy,”); Quinn v. Specialized Loan Servicing,

LLC, No. 16 C 2021, 2016 U.S. Dist. LEXIS 107299 *8-13 (N.D. Ill. Aug. 11, 2016) (rejecting

challenge to Plaintiff’s standing based upon alleged FDCPA statutory violation); Lane v.

Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 U.S. Dist. LEXIS 89258 *9-10 (N.D. Ill.

July 11, 2016) (“When a federal statute is violated, and especially when Congress has created a

cause of action for its violation, by definition Congress has created a legally protected interest



                                                 6

          Case 2:20-cv-00408-NJ Filed 03/16/20 Page 6 of 12 Document 1
that it deems important enough for a lawsuit.”); see also Mogg v. Jacobs, No. 15-CV-1142-JPG-

DGW, 2016 U.S. Dist. LEXIS 33229, 2016 WL 1029396, at *5 (S.D. Ill. Mar. 15, 2016)

(“Congress does have the power to enact statutes creating legal rights, the invasion of which

creates standing, even though no injury would exist without the statute,” (quoting Sterk v.

Redbox Automated Retail, LLC, 770 F.3d 618, 623 (7th Cir. 2014)). For this reason, and to

encourage consumers to bring FDCPA actions, Congress authorized an award of statutory

damages for violations. 15 U.S.C. § 1692k(a).

       34.      Moreover, Congress has explicitly described the FDCPA as regulating “abusive

practices” in debt collection. 15 U.S.C. §§ 1692(a) – 1692(e). Any person who receives a debt

collection letter containing a violation of the FDCPA is a victim of abusive practices. See 15

U.S.C. §§ 1692(e) (“It is the purpose of this subchapter to eliminate abusive debt collection

practices by debt collectors, to insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged, and to promote consistent State

action to protect consumers against debt collection abuses”). For this reason, and to encourage

consumers to bring FDCPA actions, Congress authorized an award of statutory damages for

violations. 15 U.S.C. § 1692k(a).

       35.      Misrepresentations of the character, amount or legal status of any debt, injures or

risks injury to interests expressly protected by Congress in the FDCPA. See Degroot v. Client

Servs., 2020 U.S. Dist. LEXIS 6677 (E.D. Wis. Jan. 15, 2020) (“[A]n informational injury can be

concrete when the plaintiff is entitled to receive and review substantive information.”); Oloko v.

Receivable Recovery Servs., 2019 U.S. Dist. LEXIS 140164 (N.D. Ill. Aug. 19, 2019);

Untershine v. Encore Receivable Mgmt., Inc., 18-cv-1484 (E.D. Wis. August 9, 2019);

Richardson v. Diversified Consultants, No. 17-cv-4047, 2019 U.S. Dist. LEXIS 118786 *10-11



                                                 7

             Case 2:20-cv-00408-NJ Filed 03/16/20 Page 7 of 12 Document 1
(N.D. Ill. July 17, 2019) (“the receipt of a communication misrepresenting the character of the

debt (here, the amount owed) is the kind of injury that Congress sought to prevent through the

FDCPA. ‘Such an injury falls squarely within the ambit of what Congress gave consumers in the

FDCPA: ‘a legally protected interest in certain information about debts,’ with ‘deprivation of

information about one’s debt (in a communication directed to the plaintiff consumer) a

cognizable injury.’” (internal citations omitted); see also Pierre v. Midland Credit Mgmt., Inc.,

2017 WL 1427070, at *4 (N.D. Ill. Apr. 21, 2017); Saenz v. Buckeye Check Cashing of Illinois,

2016 WL 5080747, at *1-2 (N.D. Ill. Sept. 20, 2016); Bernal v. NRA Grp., LLC, 318 F.R.D. 64,

72 (N.D. Ill. 2016) (holding that Plaintiff had standing to challenge misleading communication

sent to him because the communication violated his “right to be free from such misleading

communications”). Such misrepresentations may cause consumers to make incorrect decisions

about their finances or make payments to incorrect parties.

       36.      15 U.S.C. § 1692e generally prohibits “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.”

       37.      15 U.S.C. § 1692e(2)(a) specifically prohibits the “false representation of the

character, amount, or legal status” of an alleged debt.

       38.      15 U.S.C. § 1692e(10) specifically prohibits the “use of any false representation

or deceptive means to collect or attempt to collect any debt.”

       39.      15 U.S.C. § 1692g states:

       (a) Notice of debt; contents

       Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid
       the debt, send the consumer a written notice containing—

                       (1) the amount of the debt;

                                                 8

             Case 2:20-cv-00408-NJ Filed 03/16/20 Page 8 of 12 Document 1
                                                   ...
                         (3) a statement that unless the consumer, within thirty days after receipt of
                         the notice, disputes the validity of the debt, or any portion thereof, the debt
                         will be assumed to be valid by the debt collector;

                         (4) a statement that if the consumer notifies the debt collector in writing
                         within the thirty-day period that the debt, or any portion thereof, is
                         disputed, the debt collector will obtain verification of the debt or a copy of
                         a judgment against the consumer and a copy of such verification or
                         judgment will be mailed to the consumer by the debt collector; and

                         (5) a statement that, upon the consumer’s written request within the thirty-
                         day period, the debt collector will provide the consumer with the name
                         and address of the original creditor, if different from the current creditor.

         (b) Disputed debts
                                                   ...
         Any collection activities and communication during the 30-day period may not
         overshadow or be inconsistent with the disclosure of the consumer’s right to dispute the
         debt or request the name and address of the original creditor.

         40.      The Seventh Circuit has held that a debt collector must state the correct amount of

the debt on the date a letter is sent to a consumer, and must do so in a non-confusing manner.

Miller v. McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C., 214 F.3d 872, 875 (7th Cir.

2000):

         It is no excuse that it was “impossible” for the defendants to comply when as in
         this case the amount of the debt changes daily. What would or might be
         impossible for the defendants to do would be to determine what the amount of the
         debt might be at some future date if for example the interest rate in the loan
         agreement was variable. What they certainly could do was to state the total
         amount due--interest and other charges as well as principal--on the date the
         dunning letter was sent. We think the statute required this.

         41.      The Seventh Circuit has also explained that a debt collector that has been

authorized to collect a fixed amount of a credit card debt cannot imply that it was authorized to

collect future installments of that credit card balance as they become past due. Chuway, 362

F.3d at 947-48.



                                                    9

               Case 2:20-cv-00408-NJ Filed 03/16/20 Page 9 of 12 Document 1
       42.     While Miller addressed a debt collector’s obligation to provide the amount of the

debt under 15 U.S.C. § 1692g(a)(1), the Seventh Circuit has held that the standards for claims

under § 1692e and § 1692g are the same. McMillan v. Collection Professionals, Inc., 455 F.3d

754, 759 (7th Cir. 2006).

               We cannot accept the district court’s view that claims brought under §
               1692e or § 1692f are different from claims brought under § 1692g for
               purposes of Rule 12(b)(6) analysis. Whether or not a letter is ‘false,
               deceptive, or misleading’ (in violation of § 1692e) or ‘unfair or
               unconscionable’ (in violation of § 1692f) are inquiries similar to whether a
               letter is confusing in violation of § 1692g. After all, as our cases reflect,
               the inquiry under §§ 1692e, 1692g and 1692f is basically the same: it
               requires a fact-bound determination of how an unsophisticated consumer
               would perceive the letter.”)

                                      COUNT I – FDCPA

       43.     Plaintiff incorporates by reference as if fully set forth herein the allegations

contained in the preceding paragraphs of this Complaint.

       44.     Exhibit A references “minimum payment” and “new balance” amounts.

       45.     Consumers would understand the references in Exhibit A to minimum payment

and new balance amounts to mean that the alleged debt referenced in Exhibit A is an open credit

card account that has not yet been closed and accelerated.

       46.     Upon information and belief, the alleged debt referenced in Exhibit A was

charged off and accelerated before Exhibit A was mailed.

       47.     Upon information and belief, Defendant was authorized to collect a fixed amount

of debt.

       48.     As used in Exhibit A, the terms “minimum payment” and “new balance” are

confusing and misleading to unsophisticated consumers.




                                                10

           Case 2:20-cv-00408-NJ Filed 03/16/20 Page 10 of 12 Document 1
       49.     Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(10), and

1692g(a)(1).


                                       CLASS ALLEGATIONS

       50.     Plaintiff brings this action on behalf of a Class, consisting of: (a) all natural

persons in the State of Wisconsin, (b) who were sent a debt collection letter letter in the form

represented by Exhibit A to the complaint in this action, (c) seeking to collect a credit card debt,

(d) that was charged off and accelerated when the letter in the form of Exhibit A was mailed,

(e) where the debt was incurred for personal, family, or household purposes, and (f) the debt

collection letter in the form of Exhibit A was mailed between March 16, 2019 and

March 16, 2020, inclusive, (g) and was not returned by the postal service.

       51.     The Class is so numerous that joinder is impracticable.

       52.     Upon information and belief, there are more than 50 members of the Class.

       53.     There are questions of law and fact common to the members of the Class, which

common questions predominate over any questions that affect only individual class members.

The predominant common question is whether Defendant violated the FDCPA.

       54.     Plaintiff’s claims are typical of the claims of the Class members. All are based on

the same factual and legal theories.

       55.     Plaintiff will fairly and adequately represent the interests of the Class members.

Plaintiff has retained counsel experienced in consumer credit and debt collection abuse cases.

       56.     A class action is superior to other alternative methods of adjudicating this dispute.

Individual cases are not economically feasible.

                                         JURY DEMAND

       57.     Plaintiff hereby demands a trial by jury.


                                                  11

          Case 2:20-cv-00408-NJ Filed 03/16/20 Page 11 of 12 Document 1
                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the Class and against Defendant for:

       (a)    actual damages;

       (b)    statutory damages;

       (c)    attorneys’ fees, litigation expenses and costs of suit; and

       (d)    such other or further relief as the Court deems proper.

Dated: March 16, 2020

                                                     ADEMI & O’REILLY, LLP

                                             By:     /s/ Mark A. Eldridge
                                                     John D. Blythin (SBN 1046105)
                                                     Mark A. Eldridge (SBN 1089944)
                                                     Jesse Fruchter (SBN 1097673)
                                                     Ben J. Slatky (SBN 1106892)
                                                     3620 East Layton Avenue
                                                     Cudahy, WI 53110
                                                     (414) 482-8000
                                                     (414) 482-8001 (fax)
                                                     jblythin@ademilaw.com
                                                     meldridge@ademilaw.com
                                                     jfruchter@ademilaw.com
                                                     bslatky@ademilaw.com




                                                12

         Case 2:20-cv-00408-NJ Filed 03/16/20 Page 12 of 12 Document 1
